UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1357



ASAMENEW SOLOMON MULUNEH,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-941-878)


Submitted:   October 24, 2007             Decided:   December 5, 2007


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas A. Elliot, Fabienne Chatain, Thomas H. Tousley, ELLIOT &
MAYOCK, Washington, D.C., for Petitioner. M. Jocelyn Lopez Wright,
Assistant Director, J. Max Weintraub, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Asamenew       Solomon   Muluneh,     a   native    and     citizen     of

Ethiopia,   petitions       for   review    of   an   order    of    the   Board    of

Immigration      Appeals    (“Board”)      dismissing   his    appeal      from    the

immigration judge’s decision denying his requests for asylum,

withholding of removal, and protection under the Convention Against

Torture.

            In   his   petition      for   review,    Muluneh       challenges     the

determination that he failed to establish his eligibility for

asylum.    To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”             INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).         We have reviewed the evidence of record and

conclude that Muluneh fails to show that the evidence compels a

contrary result.       Accordingly, we cannot grant the relief that he

seeks.

            We therefore deny the petition for review.*                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                    PETITION DENIED

     *
      Muluneh does not challenge the denial of his requests for
withholding of removal or protection under the Convention Against
Torture in his petition for review.      He has therefore waived
appellate review of these claims.       See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                      - 2 -